PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1197


JEFFERY L. STANTON, as Administrator of the Estate of Spencer Lee Crumbley,
Deceased,

                    Plaintiff - Appellant,

             v.

CORY E. ELLIOTT, Trooper First Class, Individually as Member of the West
Virginia State Police; JAMES J. CORNELIUS, Trooper First Class, Individually as
Member of the West Virginia State Police,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:19-cv-00049-JPB)


Argued: October 27, 2021                                       Decided: February 1, 2022


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and Michael F.
URBANSKI, Chief United States District Judge for the Western District of Virginia, sitting
by designation.


Reversed in part, affirmed in part, and remanded by published opinion. Judge Richardson
wrote the opinion, in which Judge Quattlebaum and Chief District Judge Urbanski joined.


ARGUED: James Anthony McKowen, JAMES F. HUMPHREYS & ASSOCIATES,
L.C., Charleston, West Virginia, for Appellant. Michael Deering Mullins, STEPTOE &
JOHNSON PLLC, Charleston, West Virginia, for Appellees. ON BRIEF: James F.
Humphreys, JAMES F. HUMPHREYS & ASSOCIATES, LC, Charleston, West Virginia,
for Appellant. Candace Haley Bunn, Robert L. Bailey, STEPTOE & JOHNSON PLLC,
Charleston, West Virginia, for Appellees.




                                     2
RICHARDSON, Circuit Judge:

       Spencer Lee Crumbley was shot dead by West Virginia State Trooper Cory Elliott.

According to Trooper Elliot, he lost sight of Crumbley during a foot chase. When Trooper

Elliott turned a corner, he saw Crumbley turned away from him. Crumbley then abruptly

turned toward Trooper Elliott and began to raise his hands, causing Trooper Elliot to

believe that he might have a gun. That is when the shooting happened. As it turned out,

Crumbley did not have a gun in his hands. But his conduct earlier in the encounter,

including threats of violence and erratic behavior, added to the sudden hand movements,

may well have been sufficient justification for Trooper Elliott’s split-second decision to

use deadly force.

       But one important detail calls Trooper Elliott’s story into question: Crumbley was

shot in the back. Based on that detail, Crumbley’s son sued for excessive force. If we took

Trooper Elliott at his word, his actions may not amount to a constitutional violation at all.

But this case arrives here on summary judgment, so we must determine whether there is

any genuine dispute about what happened that day. And the shot in the back calls Trooper

Elliot’s version of events into question. On this record, there is a genuine dispute of fact

that might show a violation of a clearly established constitutional right. We thus reverse

the district court’s grant of qualified immunity.

I.     Background

       Weeks before the shooting, Crumbley’s children came to visit. His daughter,

Ashley Vazquez, along with her boyfriend and her two young boys, had come down to

West Virginia from Michigan. Jeffery Stanton, Crumbley’s son and the plaintiff in this

                                              3
case, was also staying at his father’s place. The Crumbley property sits at the end of a

gravel path in rural West Virginia, and it has two buildings on it: a small A-frame house

on one side and a slightly larger cabin about fifty feet away. Crumbley stayed alone in the

A-frame, and his children stayed in the cabin, along with Vazquez’s boyfriend and the two

grandchildren. They all planned to help Crumbley by fixing up the property and filling out

the forms to get food stamps.

       Before the shooting, things had been tense at the Crumbley place. About a week

before he was killed, Crumbley had run his son’s girlfriend off the property with a gun.

She had two young children with her, and he had chased them down the road threatening

to kill her. This was not unusual for Crumbley. In the past Crumbley had apparently sat

on the hill above the property with his gun, surveying the land and making sure his kids

did not leave without his permission.

       But this fatal episode really started when it got cold. In the days before Crumbley’s

death, it had gotten so cold that the pipes had frozen. Crumbley was furious. Crumbley

wanted his kids to solve the problem—they were supposed to be there to help—and berated

them when they did not. After a brief thaw, Crumbley got the water running again. Out

of frustration, he hit his daughter in the head. He was “hateful” that day, Vazquez told the

police. J.A. 56. And he stayed up all that night watching the cabin and making sure they

could not leave.

       That was the day before the shooting. The next day was cold, and there was snow

on the ground. In the morning, Vazquez wanted to leave to get cigarettes, but the tires on

her van were flat. She was convinced her father had done it to keep them there. And given

                                             4
the previous day’s showdown, she feared a confrontation that morning; she feared “chaos.”

J.A. 58. It seems Crumbley had been drinking moonshine the night before and was in a

foul mood after coming down from meth.

       Vazquez began texting her mother about the situation. Vazquez was especially

worried because she knew her father had weapons in the A-frame: at least a handgun,

maybe a shotgun, and possibly even a sword. Vazquez’s boyfriend seemed to think there

was a .22 rifle in the A-frame as well. Because there was no cell service to make calls from

the property, Vazquez texted her mother and asked her to call 911.

       Meanwhile, West Virginia State Troopers Cory Elliott and James Cornelius were at

the Elkins State Police communications center. They were just starting their morning when

the 911 calls started coming in about Crumbley. All things told, there were three 911 calls

that morning about the Crumbley situation. Vazquez’s mother called; so did a family

friend. They both asked the police to go to the Crumbley place and diffuse the situation.

They told the dispatcher that Crumbley was armed and dangerous and keeping his family

hostage. Stanton also made a call to 911. 1 He had walked down off the property to get

cell service, and he hid this small betrayal from his father, who Stanton knew would react

badly to it. On the 911 call, Stanton said that his sister and her kids were trapped, that there




       1
         The three 911 calls came in to two places. There is a Randolph County 911 line
and a line that goes to the West Virginia State Police detachment in Elkins. The troopers
were attached to the State Police line in Elkins, and that is where the mother’s and friend’s
calls went. Stanton called the County 911 line, and while that call was not directed to the
State Police, the County relayed the information from that call to the troopers over the
radio.
                                               5
were weapons, and that Crumbley was armed and dangerous. 2 Stanton told the 911

dispatchers to tell the troopers what Vazquez later confirmed on the scene: Be careful

because Crumbley often made threats about shooting the police.

       With this information from the 911 calls, the troopers sped over with sirens on. On

the way, the troopers discussed Crumbley’s rumored drug connections. The troopers had

heard Crumbley’s name in connection with drugs like marijuana and methamphetamine.

And after the shooting, Vazquez confirmed these rumors, recounting that her father was “a

real bad meth head,” who was the “devil” when he was coming off a meth high, as he was

on the day he was shot. J.A. 57, 60; see also J.A. 188 (post-mortem toxicology report

finding meth in Crumbley’s system).

       The troopers arrived mid-morning, and Crumbley would be shot less than twenty

minutes later. There is no audio or video footage of anything that happened; the troopers

did not have bodycams. Once there, Trooper Cornelius went up to the cabin and met

Vazquez, while Trooper Elliott stayed down by the cruiser to watch for Crumbley.

Vazquez confirmed that her father was somewhere on the property, possibly with a

weapon, that he had hit her before, that there was a handgun in the house, and that he had

flattened their tires and threatened them. Trooper Cornelius told Vazquez to lock the cabin


       2
         During a deposition almost three years later, Stanton denied ever telling anyone
that his father was armed and dangerous, even though he is recorded saying as much on
the 911 call. See J.A. 454 (“And make sure . . . they are prepared because he is armed and
he is dangerous, and he said if he sees a cop, he will shoot.”). Stanton also met with the
troopers at a nearby church before they went to Crumbley’s property. The troopers say
that Stanton confirmed during that meeting that Crumbley was potentially armed and
dangerous. But Stanton again denies he said anything of the sort. Stanton then left the
scene and hitchhiked to visit his kids in a nearby town, not to return until after the shooting.
                                               6
doors and to keep everyone inside. Cornelius came back to the cruiser to tell Trooper

Elliott what was said.

       When Cornelius returned to the cruiser, Crumbley came out of the A-frame house

screaming. He demanded that the troopers get off his property and threatened a shootout.

He had nothing in his hands yet but threatened to get a weapon from the house. After first

appearing, Crumbley went back and forth several times between the yard where the

troopers were and the A-frame house, each time threatening to get a weapon and shoot the

troopers. And all the while, the troopers were telling Crumbley to put his hands up, calm

down, and come over to them. At one point, Crumbley lifted up his shirt and pulled down

his pants to expose his genitals while spinning in a circle.

       But things really boiled over when Crumbley got hold of a shovel. He threatened

the troopers with it and then, with the shovel in hand, tried to get into the locked cabin

where Vazquez and her family were hiding. After failing to get into the cabin, Crumbley

turned to see the troopers approaching, and he started swinging the shovel at them. The

troopers backed off, and Crumbley ran. As the troopers gave chase, Crumbley threw the

shovel. Trooper Cornelius slipped on the snow and fell. Trooper Elliott kept chasing.

Crumbley ran around the right side of the A-frame, and Trooper Elliott lost sight of him

for a second or two. That’s when Trooper Elliott took out his service pistol. Then, Trooper

Elliott turned the corner.

       The only testimony we have of what happened next is Trooper Elliott’s. He says

that he “took the corner just a little bit wide” and then saw Crumbley just slightly to his

left. J.A. 85–86. Crumbley was standing still, facing the near end of a couch that was set

                                              7
up there along the house. Trooper Elliott saw the wall of the house on his left, with the

couch set up parallel to it, and Crumbley facing the couch and the wall, meaning that

Crumbley was turned about 90 degrees away from Trooper Elliott with his left side facing

Trooper Elliott. At that moment, they were about seven or eight yards apart.

       Trooper Elliott could not tell what Crumbley was doing at the couch, maybe

reaching for something, maybe just “bent over in the couch,” but whatever it was, it ended

when Crumbley abruptly turned toward Trooper Elliott and began to raise his hands. J.A.

86. That’s when Trooper Elliott fired, five shots, without stopping, all in a few seconds, at

the same moment Crumbley’s hands came up. He shot because he thought his life was in

danger as Crumbley might have found a gun after all his threats to go get one.

       Trooper Elliott aimed for center mass, and Crumbley was hit two times: once in the

back of his right hand and once in the back, inside his right shoulder blade. 3 It is not clear

which shot hit first. Trooper Elliott later testified that the reason he hit Crumbley in the

back was that Crumbley had continued to turn as he was shot. So on Trooper Elliot’s

version of the story, Crumbley turned left to see him as the hands came up and continued

turning left as the shots rained down on him, which is one explanation for the shot in the

right side of Crumbley’s back.



       3
          The shot to the back was 18.75 inches below the top of the head and 6.25 inches
to the right of the midline of the back, which makes it about where the right shoulder blade
is. The bullet then went through two ribs, punctured the lung, the diaphragm, the left liver,
and ended up lodged in the tissue of the left side of his body. The path of the bullet was
from back to front, right to left, and down. The shot in the hand was 2.5 inches below the
right wrist and in the back of the hand. The path of that bullet was back to front, left to
right, and up, and it exited the front of his hand between the thumb and forefinger.
                                              8
       After the shooting, the troopers called for medical assistance and unsuccessfully

tried to save Crumbley by putting pressure on the wound. He died from the wound to the

back. After it was over, the troopers searched the couch and the surrounding area for a gun

but found nothing. Two bullets were found, one lodged in Crumbley, another in the ground

near the couch; the other three were not recovered.

       Stanton, as administrator of his father’s estate, sued the troopers in the United States

District Court for the Northern District of West Virginia. The Complaint included four

counts: (1) a 42 U.S.C. § 1983 claim for excessive force; (2) a similar claim under the

West Virginia Constitution; 4 (3) a claim called “Battery”; and (4) a claim called

“Negligence and/or Recklessness.”        The troopers moved for summary judgment in

December 2020, and the district court granted their motion on all counts a month later. We

have jurisdiction under 28 U.S.C. § 1291.

II.    Discussion

       A.     Federal Qualified Immunity

              1.     Legal Standards

       Stanton brings an excessive-force claim under the Fourth Amendment. In such

cases, we use an objective reasonableness test to determine whether excessive force was

used. Elliott v. Leavitt, 99 F.3d 640, 642–43 (4th Cir. 1996) (first citing Graham v. Connor,

490 U.S. 386, 396 (1989); and then Tennessee v. Garner, 471 U.S. 1 (1985)). When deadly



       4
         This claim has since been foreclosed by the West Virginia Supreme Court decision
Fields v. Mellinger, 851 S.E.2d 789, 799 (W. Va. 2020), which held that there is no private
right of action for violating the relevant portion of the West Virginia Constitution.
                                              9
force is used, we have a more specific test for objective reasonableness. In those cases, we

consider whether the hypothetical reasonable officer in that situation would have had

“probable cause to believe that the suspect pose[d] a threat of serious physical harm, either

to the officer or to others.” Waterman v. Batton, 393 F.3d 471, 477 (4th Cir. 2005) (quoting

Garner, 471 U.S. at 11). That determination must focus on the moment that deadly force

was used, not the whole episode. Elliott, 99 F.3d at 643. And the justification for deadly

force can fall away in seconds. Waterman, 393 F.3d at 481. In questioning the split-second

decisions of police officers, we must avoid hindsight bias and try to place ourselves in the

heat of the moment. Elliott, 99 F.3d at 642.

       That is the substantive law. Then, we view that excessive-force claim through the

lens of the affirmative defense of qualified immunity. When a qualified-immunity defense

is raised, we apply a two-step test. We must determine, first, whether the facts viewed in

Stanton’s favor make out a violation of his father’s constitutional rights, and second,

whether that violated right was clearly established at the time. See Pearson v. Callahan,

555 U.S. 223, 231 (2009).

       In the Fourth Circuit, we have a split burden of proof for the qualified-immunity

defense. The plaintiff bears the burden on the first prong, and the officer bears the burden

on the second prong. See Henry v. Purnell, 501 F.3d 374, 377–78 & n.4 (4th Cir. 2007). 5


       5
          Who bears the burden on qualified immunity turns out to be a surprisingly tricky
question. Because qualified immunity is a two-prong test and because there are two sides
to a lawsuit, there are four possible ways to split the burdens: (1) the plaintiff might have
the burden on both prongs; (2) the officer might have the burden on both prongs; (3) the
plaintiff might have the first prong and the officer the second; or (4) vice versa. While
(Continued)
                                             10
       And finally, this is summary judgment where our review is de novo. Harris v.

Pittman, 927 F.3d 266, 272 (4th Cir. 2019). We view the evidence in the light most

favorable to the plaintiff; we draw all reasonable inferences in his favor; and we do not

weigh the evidence or make credibility calls, even if we do not believe he will win at trial.

Id. Once all that is done, we can only grant summary judgment where no material facts




most circuits apply the first or second options above, all four possibilities have been put
forth by at least one circuit in at least one opinion. See Joseph ex rel. Est. of Joseph v.
Bartlett, 981 F.3d 319, 329–30 & n.19 (5th Cir. 2020) (citing Kenneth Duvall, Burdens of
Proof and Qualified Immunity, 37 S. Ill. U. L.J. 135, 145 (2012) (collecting cases going in
each direction)). You might even imagine further splintering, where the burdens of
production and persuasion that make up our burden of proof are mixed and matched on
each prong.
       The Fourth Circuit split burden for qualified immunity comes from a winding road.
See Henry, 501 F.3d at 377–78 & n.4. Perhaps because of the historical development of
the defense from good-faith immunity to qualified immunity, or perhaps from the splitting
of the defense into a two-step inquiry, see Saucier v. Katz, 533 U.S. 194, 201 (2001),
overruled on other grounds by Pearson, 555 U.S. at 236, a messy intra-circuit split over
the burden in qualified-immunity cases developed. The first case in the Fourth Circuit to
explicitly decide the burden on both parts of the defense after the split in Saucier was Henry
v. Purnell, 501 F.3d at 377; cf. Wilson v. Kittoe, 337 F.3d 392, 397 (4th Cir. 2003)
(discussing the burden in general without applying it to each prong). In Henry, we
announced our new split-burden standard by citing both sides of the intra-circuit split that
existed pre-Saucier. First, Henry cited Bryant v. Muth, 994 F.2d 1082, 1086 (4th Cir.
1993), which purported to put the whole burden of the pre-Saucier defense on the plaintiff,
for the proposition that the plaintiff bears the burden on the first prong of qualified
immunity. 501 F.3d at 377 (citing also Carr v. Deeds, 453 F.3d 593, 608 (4th Cir. 2006)).
Second, Henry cited Logan v. Shealy, 660 F.2d 1007, 1014 (4th Cir. 1981), which put the
whole burden of the pre-Saucier defense on the defendant, for the proposition that the
defendant bears the burden on the second prong. 501 F.3d at 377 (citing also Wilson, 337
F.3d at 397). Henry may have forged a rough compromise, but it was the first case to opine
about both prongs.
       Some Fourth Circuit cases suggest that the full burden of proving qualified
immunity rests on the party invoking it. See, e.g., Meyers v. Balt. Cnty., 713 F.3d 723, 731
(4th Cir. 2013) (citing Wilson, 337 F.3d at 397). But Henry is the case that binds us here
as the earliest case that decides this precise issue. McMellon v. United States, 387 F.3d
329, 332–34 (4th Cir. 2004) (en banc).
                                             11
are genuinely disputed, and the troopers are entitled to win as a matter of law. Henry v.

Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

       With deadly force cases, special difficulties can arise during summary judgment.

Often, the officer has killed the only other potential witness. Courts should be careful at

summary judgment to avoid simply accepting an officer’s self-serving statements and must

consider all contradictory evidence. See Ingle ex rel. Est. of Ingle v. Yelton, 439 F.3d 191,

195 (4th Cir. 2006); see also Brown ex rel. Lawhorn v. Elliott, 876 F.3d 637, 641 (4th Cir.

2017) (emphasizing “the importance of drawing inferences in favor of the nonmovant, even

when . . . a court decides only the clearly-established prong” (quoting Tolan v. Cotton, 134

S.Ct. 1861, 1866 (2014))). Speculation alone cannot create a factual dispute. Elliott, 99

F.3d at 644–45 (requiring “specific, material factual contentions”). But in these cases, it

would be easy to overvalue the narrative testimony of an officer and to undervalue

potentially contradictory physical evidence. See, e.g., Scott v. Henrich, 39 F.3d 912, 915

(9th Cir. 1994) (“[T]he judge must ensure that the officer is not taking advantage of the

fact that the witness most likely to contradict his story—the person shot dead—is unable

to testify.”). So we should be cautious to avoid simply accepting officer testimony as true.

See Abraham v. Raso, 183 F.3d 279, 294 (3d Cir. 1999). But neither does caution lead us

to be especially critical of officer testimony in these cases. We need only apply our normal

summary-judgment rules, which ask whether reasonable juries might disagree over some

material factual dispute. See Harris, 927 F.3d at 276 (suggesting that exculpatory officer

statements “do not justify a departure from the normal summary judgment standard”);

Plakas v. Drinski, 19 F.3d 1143, 1147 (7th Cir. 1994).

                                             12
       In sum then, we must consider whether there are any material disputes of fact left

in this record that, when resolved, would amount to the violation of a clearly established

constitutional right. If there are, summary judgment is inappropriate.

              2.     Analysis

       We begin with the story as Trooper Elliott tells it. If we take him at his word, we

may not find a constitutional violation at all, let alone a clearly established one. A police

officer need not wait for a suspect to shoot before using deadly force. Elliott, 99 F.3d at

643. And an officer need not see the weapon in a suspect’s hands to find him objectively

dangerous. Sigman v. Town of Chapel Hill, 161 F.3d 782, 787–88 (4th Cir. 1998). So if

the question before us was whether—given the split-second nature of the decision—

Trooper Elliott reasonably believed that Crumbley might have a weapon and might shoot,

then we may well find qualified immunity. Crumbley was erratic that day; he had

threatened to shoot the troopers multiple times; he had swung a shovel at the troopers; and

the troopers knew that Crumbley had a gun on the property and was inclined to use it. With

all that as context, Elliott may have made an objectively reasonable decision to react with

deadly force to Crumbley’s abrupt hand movements. 6


       6
        Stanton makes two arguments that there is a violation even on this story, but neither
is convincing. First, he says that it was wrong for the troopers to fail to use non-lethal
measures like pepper spray to restrain Crumbley earlier in the encounter. This theory is
cleanly cut off by our precedent, which limits our consideration to the moment when deadly
force was used. Henry, 652 F.3d at 531; Elliott, 99 F.3d at 643. Whether the troopers
might have done something better earlier in the encounter is not relevant here. Second,
Stanton suggests that it was a violation not to give a warning before shooting. While a
warning must be given before deadly force when feasible, it is not feasible to give a
warning when there is an immediately threatened danger. Hensley ex rel. N.C. v. Price,
(Continued)
                                             13
       But we cannot simply accept the trooper’s statements as true given potentially

contradictory physical evidence, see Ingle, 439 F.3d at 195, and Elliot’s testimony here is

at least in tension with some other evidence. So we must determine whether a jury might

reasonably reject the officer’s testimony at trial considering that evidence.

       Start with the obvious: Crumbley was shot in the back. Trooper Elliott says he

started shooting when Crumbley turned toward him and began to raise his hands, and that

the shot in the back must have happened because Crumbley continued to turn as the

shooting went on. The shot in the back does not out-and-out refute that story, cf. Scott v.

Harris, 550 U.S. 372, 378 (2007), but it does draw it into question. Another explanation

of that fact is that Trooper Elliott shot Crumbley while his back was turned. See Samples

ex rel. Samples v. City of Atlanta, 846 F.2d 1328, 1332–33 (11th Cir. 1988) (suggesting

that a shot in the back can create a fact question where the main defense theory was based

on the-bullets-must-have-spun-him testimony from the officer).

       The shot in the hand also complicates Trooper Elliott’s narrative. He says that

Crumbley was shot while turning from right to left and raising his hands. And we know

from the autopsy report that one of the bullets went through the back of his right hand. If

both those things are true, it is hard to conceive of a variation of events where Crumbley

was hit before turning his back. If Crumbley’s hands came up with palms out, then




876 F.3d 573, 584 (4th Cir. 2017). Because the potential danger was, on Trooper Elliott’s
account, seemingly immediate—Crumbley was right there raising his hands, perhaps with
a gun—the failure to warn would not be a constitutional violation. Anyway, the troopers
gave Crumbley many warnings throughout the interaction: to stop, to calm down, to raise
his hands, and that lethal force might be used if he failed to comply.
                                             14
Crumbley would have to be turned away from Trooper Elliott to be shot in the back of the

right hand. Alternatively, we might imagine that Crumbley was hit in the back of his right

hand while his hands were down or were only just coming up, which would explain how

he was shot while facing Trooper Elliott. Trooper Cornelius said in his deposition that

Trooper Elliot initially told him that the shot in the hand came first and that Crumbley

turned before being hit in the back. But if he was shot in the back of his right hand while

facing Trooper Elliott, it would be strange for him to continue turning to his left against

the momentum of the gunshot to then be hit again in the right side of his back. If instead

he turned with the momentum, it would have taken quite a turn to get back around so that

the right side of his back could be hit by the second bullet. We could go on with other

variations; surely there are others. But the point is that Trooper Elliott’s story is not

unquestionably true given the placement of the wounds. So a reasonable jury, even without

expert testimony, might consider these questions and determine that not just one but two

shots struck the victim while his back was turned.

       We also know that nothing was found in the couch—not drugs, not a gun, nothing.

And the couch lacked cushions to hide anything in. Why stop at that couch if there is

nothing in it? That is not much, especially given Crumbley’s erratic behavior that day, but

perhaps it undermines, at least a little, Trooper Elliott’s claim that Crumbley stopped at the

couch. Trooper Elliott also missed three of his five shots. That too may not tell us much,

given the foot chase and the distance between him and Crumbley—we do not expect

perfect marksmanship—but it is some small piece of evidence drawing Trooper Elliot’s

account in question because it is harder to shoot a moving target. All this physical evidence

                                             15
may not necessarily refute Trooper Elliott’s story, but it might be reasonably arranged by

a jury into a different version of events that does.

       Beyond the physical evidence, a reasonable jury’s doubt based on the physical

evidence might find support in possible inconsistencies and omissions in Trooper Elliott’s

story. In a use-of-force statement given around 2:30 PM on the day of the shooting,

Trooper Elliott provided no real detail about what happened. He “fired his West Virginia

State Police issued duty pistol, striking Mr. Crumbley.” J.A. 371. Trooper Elliot did not

mention that Crumbley was shot in the back. That detail seems important enough to

mention. And based on his deposition, we have reason to believe that Trooper Elliott knew

he shot Crumbley in the back. He said that he put pressure on Crumbley’s wound after the

shooting, and we know from the autopsy that the shot entered the back and that there was

no exit wound.

       When asked about the shooting during his deposition, Trooper Elliott first described

aiming at “center mass” on Crumbley but then acknowledged that the shots hit him “in his

right hand, and I believe it was his right side.” J.A. 306. Later, when Trooper Elliott was

asked which wound he put pressure on, he answered: “The one to his side.” J.A. 308.

Describing the wound as being to Crumbley’s “side” diverges from the physical facts in

the autopsy report, which describe a gunshot to the back, inside the shoulder blade, not an

area that is naturally described as the “side.” J.A. 383. And if he did indeed put pressure

on the wound as he said, he would have known the shot was to the back and not the side.

       On the issue of how Crumbley was shot in the back if the shots were aimed at “center

mass,” Trooper Elliott had this to say: “I believe he was turning and his momentum carried

                                              16
him, and that’s—if he was turning and—and got, you know, hit and just kept turning, I

believe.” J.A. 307. It was only when pressed on the disparity between the shot in the back

and the center-mass story that Trooper Elliott mentioned that Crumbley turned as he fell,

another detail that might have been offered earlier on. None of these inconsistencies or

omissions are necessarily damning—a reasonable jury might make nothing of them at all

and embrace Trooper Elliott as credible and his story as the story. But that same jury might

also consider his story alongside the physical evidence and conclude that a different version

of events took place.

       Taken as a whole, the totality of the evidence presented here creates a genuine fact

question about whether Elliot’s story is true or whether Crumbley was shot while running

away. And if the jury finds that Crumbley was shot in the back while unarmed and running

away, that would violate his clearly established rights. Garner, 471 U.S. at 11; Graham,

490 U.S. at 394–95; Henry, 652 F.3d at 531–32 (“A police officer who shoots a fleeing

suspect without ‘probable cause to believe that the suspect poses a significant threat of

death or serious physical injury to the officer or others’ violates that suspect’s Fourth

Amendment rights.” (quoting Garner, 471 U.S. at 3)); see also Rhoades ex rel. Rhoades v.

Cnty. Comm’n, No. 1:18-CV-186, 2020 WL 807528, at *3 (N.D. W. Va. Feb. 18, 2020).

That is enough to defeat qualified immunity, at least at this point. 7


       7
         Stanton also tried to create a factual dispute by testifying that he had a family
friend named Lou who saw Trooper Elliott shoot Crumbley in the back. But such
inadmissible hearsay cannot create a factual dispute. Md. Highways Contractors Ass’n,
Inc. v. Maryland, 933 F.2d 1246, 1251 (4th Cir. 1991); see also Harris, 927 F.3d at 274
n.2; Fed. R. Civ. P. 56(c)(4). It is telling that Lou was never tracked down to testify. But
(Continued)
                                              17
       Because there is a genuine dispute of fact here that might prove a violation of a

clearly established right, there cannot be summary judgment on qualified immunity for

Trooper Elliott. We do not suggest that Stanton should win this case, only that the district

court erred in granting summary judgment.

              3.     Other Issues

       There are a few remaining issues to tidy up. First, the district court rightly

questioned whether Trooper Cornelius could be held liable as a mere bystander. For a

bystanding officer to be liable for his partner’s actions, he must: (1) be “confronted” with

the illegal acts, (2) be able to stop them, and (3) do nothing. See Randall v. Prince George’s

Cnty., 302 F.3d 188, 203–04 (4th Cir. 2002). It is undisputed that Trooper Cornelius

slipped in the snow and that the shooting happened out of his sight, so it is hard to see how

there is a real question of fact on bystander liability. But we need not go any further

because during oral argument Stanton’s counsel expressly withdrew his bystander-liability

claims against Trooper Cornelius. So we affirm the dismissal of the claims against Trooper

Cornelius.

       Next, Stanton asks us to “either recalibrate or abolish” qualified immunity. This

request is, of course, beyond our say-so. Suffice to say that qualified immunity is

“controversial, contested, and binding.” Dean ex rel. Harkness v. McBride, 976 F.3d 407,

422 (4th Cir. 2020) (Richardson, J., dissenting).




even if there really is a friend named Lou out there, Stanton’s account of what Lou said he
saw could not be considered at summary judgment.
                                             18
       Finally, Stanton’s state-law claims were dismissed because, according to the district

court, he failed to properly plead those claims under the West Virginia Wrongful Death

Act, W. Va. Code § 55-7-5 to -7. The district court was too harsh; complaints do not have

to be so precise. The Federal Rules of Civil Procedure “do not countenance dismissal of a

complaint for imperfect statement of the legal theory supporting the claim asserted.”

Johnson v. City of Shelby, 574 U.S. 10, 11 (2014) (holding that § 1983 need not be

specifically invoked to get damages for constitutional rights violations under § 1983).

“Pleadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e). Factual plausibility

pleading requires a higher standard, but for legal misstatements we are more forgiving. See

Johnson, 574 U.S. at 12. Plaintiffs need not put a claim under a special heading, quote the

statute, or use magic words to make out a claim. Courts should focus on the substance of

the allegations to avoid making pleading a formalistic headache. See Stevenson v. City of

Seat Pleasant, 743 F.3d 411, 418 (4th Cir. 2014) (citing Segal v. Fifth Third Bank, N.A.,

581 F.3d 305, 310 (6th Cir. 2009)).

       Stanton has made plausible allegations meeting the required showing under the

Wrongful Death Act, even if he has put those allegations under the wrong headings. See

Bradshaw v. Soulsby, 558 S.E.2d 681, 685 (W. Va. 2001); see also Union Carbide Corp.

v. Goett ex rel. Est. of Goett, 278 F.2d 319, 321 (4th Cir. 1960). Stanton cited the Wrongful

Death Act in the Complaint—albeit only once and not within each Count—and Stanton

makes allegations that naturally fit Wrongful Death Act claims. Indeed, the whole point

of the suit is that Trooper Elliott’s wrongful actions killed Crumbley. That is enough to

give “fair notice of the nature and basis or grounds of the claim and a general indication of

                                             19
the type of litigation involved,” and that is what is required to survive dismissal. Labram

v. Havel, 43 F.3d 918, 920 (4th Cir. 1995) (quoting Burlington Indus., Inc. v. Milliken &

Co., 690 F.2d 380, 390 (4th Cir. 1982)). 8 So the state-law claims against Trooper Elliott

must also be remanded for further proceedings.

                                *              *              *

       Trooper Elliot tells a story that, if true, may not amount to a constitutional violation.

Crumbley was unpredictable that day, and he was loudly threatening to shoot the troopers.

He said he had a gun somewhere. So it was reasonable for Trooper Elliott to expect

violence when Crumbley had abruptly began to raise his hands after losing the troopers for

long enough to have gotten hold of a weapon. But the evidence here, especially the shot

in the back, suggests another possible story, a story where there is no turn, there is no abrupt

hand movement, and where a fleeing, unarmed man was shot in the back. The evidence

here is enough to present a genuine dispute of material fact, and if a jury looks at this

record, hears this testimony, and finds that Crumbley was indeed shot in the back while

unarmed and running away, that would violate a clearly established right. So granting

summary judgment on qualified immunity was improper. Accordingly, the district court’s

judgment is

                                                                      REVERSED IN PART,
                                                                      AFFIRMED IN PART,
                                                                        AND REMANDED.


       8
        There may be an issue of West Virginia State qualified immunity for the Wrongful
Death Act claims, see W. Va. Reg’l Jail & Corr. Facility Auth. v. Est. of Grove, 852 S.E.2d
773, 782–84 (W. Va. 2020), but we decline to resolve that question here, as it was not
addressed by either party.
                                              20